Citation Nr: 1517741	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-16 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD), prior to May 29, 2014.

2.  Entitlement to an initial rating in excess of 30 percent for PTSD, from May 29, 2014.


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran had active service from December 1967 to April 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a May 2014 rating decision, the RO granted entitlement to a higher rating of 30 percent for PTSD, effective May 29, 2014.  The Court has held that a "decision awarding a higher rating, but less than the maximum available benefit . . . does not . . . abrogate the pending appeal . . . ."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issue remains before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2014, the Veteran submitted a new VA Form 21-4142, requesting records from Dr. H.J., M.D., pertaining to his mental health from 2011 to present.  In a September 2014 statement submitted at the same time as the VA Form 21-4142, the Veteran noted that "The medical evidence from [the Veteran's] treating psychiatrist shows that his PTSD condition has been severe since April 2011."  In May 2014, the RO requested records from Dr. H.J. for treatment for heart failure.  Medical records from Dr. H.J. from April 2011 through May 2011 have been added to the claims file.  Efforts must be made to obtain the potentially relevant private records identified by the Veteran prior to appellate consideration of his case.  See 38 U.S.C.A. § 5103A(b), (c) (West 2002 & Supp. 2013).  As Dr. H.J.'s records are relevant to the claim and the Veteran requested the records, the claim must be remanded to obtain the records from Dr. H.J. from 2011 to present.

The VA treatment records in the file only date to April 2014.  Consequently, the Board requests the appellant's complete VA treatment records from April 2014 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records regarding the Veteran's treatment by Dr. H.J. regarding his mental health from 2011 to present.  See September 2014 VA Form 21-4142.  If a new authorization is needed from the Veteran to obtain the records, the Veteran should be sent a new VA Form 21-4142.  The Veteran must be notified of the attempts made to obtain the records and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2014) and 38 C.F.R. § 3.159(e) (2014).

2.  Obtain all of the appellant's VA treatment records from April 2014 to present.  If no records are available, the claims folder must indicate this fact.  

3.  Thereafter, readjudicate the issues on appeal of entitlement to an initial rating in excess of 10 percent, prior to May 29, 2014, and in excess of 30 percent thereafter.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




